ORDER
PER CURIAM.
Appellant, Andrew Nichols, (‘movant’), appeals the judgment denying his Rule 24.035 motion for post-conviction relief without an evidentiary hearing. Movant contends his plea attorney coerced him into pleading guilty to multiple offenses in four separate cases. In accord with the plea agreement, movant was sentenced to twenty-five years imprisonment. We affirm.
We have reviewed the briefs of the parties and the record on appeal and conclude the motion court’s determination is not clearly erroneous. As an extended opinion would serve no jurisprudential purpose, we affirm the judgment pursuant to Rule 84.16(b). We have, however, provided a memorandum opinion for the use of the parties only setting forth the reasons for our decision.